DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 01 December 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 	
	
Claim Status
Claims 3-4, 8, 16-17, and 21-23 are cancelled.
Claims 24-27 are newly added.


CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-2, 5-7, 9-15, 18-20, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Garver (US 6,916,490; of record), in view of Curtis (US 6,969,530; of record), Saravanan (“Pectin–gelatin and alginate–gelatin complex coacervation for controlled drug delivery: Influence of anionic polysaccharides and drugs being encapsulated on physicochemical properties of microcapsules,” Carbohydrate Polymers 80 (2010) 808-816; of record), Johnson (“Lysine-based polycation:heparin coacervate for controlled protein delivery,” Acta Biomaterialia 10 (2014) 40-46), Xu (“Preparation of Monodisperse Biodegradable Polymer Microparticles Using a Microfluidic Flow-focusing Device for Controlled Drug Delivery,” Small. 2009 July; 5(13): 1575–1581), and Shinde (“Characterization of Gelatin-Sodium Alginate Complex Coacervation System,” Indian J. Pharm. Sci., May-June 2009, 313-317).
Garber teaches coacervates in which a bioactive substance and delivery agent are encapsulated in the coacervate for controlled release (Abstract).
For claim 1, Garber teaches the subject coacervates may be used to deliver proteins such as the growth factors EGF and FGF (col 34: 59-65). Garber teaches the coacervate is composed of gelatin and alginate (col 40: 45-48; col 42, claims 6-8).
For claim 10, Garber teaches EGF and FGF.
For claims 11-12, Garber teaches the coacervates of the invention are used to treat ischemic ulcers and non-healing ischemic ulcers (col 35: 41-59). For claims 13-14, it is known in the art that ischemic ulcers, also known as arterial insufficiency ulcers, include diabetic ulcers of the feet.
Garber does not teach gelatin A or the acid recited in claim 1; the average molecular weight of the gelatin A recited in claims 2 and 15; the ratio of gelatin to 
Curtis, Saravanan, Johnson, and Shinde teach the missing elements of Garber.
Curtis teaches microcapsules comprising a coacervate prepared from low bloom (low molecular weight) gelatin and alginate (Abstract; col 4:64 to col 5:7). The coacervate can contain gelatin (type) A (col 37, claim 37); as such, Curtis teaches the limitations of claims 1, 2, 11, and 15. It is noted that low bloom gelatin refers to a molecular weight of from 20-25 KDa (specification, [0046]).
For the amount of protein drug recited in new claim 26, Curtis teaches biological drugs having a high molecular weight such as proteins are therapeutically beneficial compounds suitable for the composition (col 5: 15-20). While Curtis does not teach the specific amount of protein drug claimed, it is within the skill of the ordinary practitioner to determine an effective dose of a known protein therapeutic.
Saravanan teaches a gelatin-sodium alginate complex coacervation system for drug encapsulation (Title). Saravanan teaches the only acid that induced the coacervation of alginate and gelatin was acetic acid (pg 810, section 3.1.).
For claim 5, Saravanan teaches a 1:1 ratio of sodium alginate to gelatin in Table 1 (pg 809), within the ranges claimed. 

As such, the teaching of Saravanan is close to that instantly disclosed. As set forth in MPEP 2144.05(I), “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)…. The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."  
Johnson teaches that polycations have good potential as carriers of protein drugs, but poor control over the release rate and safety issues currently limit their use as delivery vehicles (Abstract). Johnson teaches controllability of release rate may be achieved by modification of the polycation and the coacervate composition (pg 40, right column, lines 9-11).
Johnson teaches that coacervate aggregation, that is, the size of the aggregated particles in the composition, is elucidated by polydispersity measurements (pg 43, right column, first full paragraph). Johnson teaches the measurement of polydispersity, PDI, is arbitrarily scaled to a maximum value of 1 
Xu teaches monodisperse particle release a drug slower and in a more uniform manner than polydisperse particles (Abstract).
Shinde teaches an optimal degree of turbidity occurred in a gelatin and sodium alginate complex coacervation system at pH 2.5-4.5 and at a gelatin sodium alginate ratio 4:1 (Abstract; pg 315, right column, first full paragraph; pg 316, Fig. 2). In Fig. 2, Shinde teaches turbidity in the system can be manipulated by changing the percent sodium alginate in the mixture and the pH.
As such, Shinde teaches the method to optimize the ratio of gelatin A to sodium alginate, as well as the amount of acid and pH, as recited in claims 1-7, 9, 11, 18-20, 25, and 27. Shinde teaches the viscosity of a sodium alginate-gelatin composition is dependent on the sodium alginate percentage and the pH (pg 315, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the coacervate composition of Garber comprising gelatin A and alginate in the claimed ratios; acetic acid in the claimed amount; the protein drugs EGF or FGF; wherein the composition has a PDI of 0.4 or less and a turbidity of 1.5 or greater. A person of ordinary skill would have been motivated to choose gelatin A and alginate in the claimed ratios; acetic acid in the claimed amount; and the protein drugs EGF or FGF as the specific components of the Garber composition because Curtis teaches microcapsules comprising a coacervate prepared from low bloom (20-25 KDa


Examiner’s Reply to Attorney Arguments dated 12/01/2021
The applicant argues that the claims as currently amended overcome the previous rejection over Garver, Curtis, and Saravanan. Specifically, the applicant argues that an unexpected advantage is gained when turbidity of 1.5 or more (or 1 or more, as claimed in claim 11) and PDI of 0.4 or less were used as claimed in claims 1 and 11 as presently amended, a large amount of coacervate was homogeneously prepared in the form of nano-sized particles.
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. As discussed above in detail, the newly cited prior art of Johnson, Xu, and Shinde teach the newly added. Johnson teaches that when a PDI in a mixture of gelatin and sodium alginate within the claimed range disaggregates the particles in solution, providing smaller particles in a monodisperse mixture. Xu teaches the advantage of monodisperse particles is that release of a drug in the mixture is slower and more uniform than would be expected in a composition in which the particles are aggregated in a polydisperse. Similarly, Shinde teaches that the claimed degree of turbidity of a gelatin and sodium alginate complex coacervation system at within the claimed pH range produces a turbidity in the system that is within the claimed range and results in optimization viscosity of the coacervate.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612